


Exhibit 10.8

 

ABBVIE SUPPLEMENTAL SAVINGS PLAN

 

(Amended and Restated Effective as of January 1, 2015)

 

--------------------------------------------------------------------------------


 

ABBVIE

SUPPLEMENTAL SAVINGS PLAN

 

SECTION 1

INTRODUCTION

 

1-1.         PURPOSE AND EFFECTIVE DATE.  This AbbVie Supplemental Savings Plan
(the “Plan”) was established by AbbVie Inc. (“AbbVie”), effective as of
January 1, 2013 (the “Effective Date”), to provide eligible management employees
of AbbVie an opportunity to accumulate capital for their retirement or other
termination of employment in excess of the contributions allowed under the
AbbVie Savings Plan (the “Savings Plan”).  The Plan is hereby amended and
restated effective as of January 1, 2015.

 

1-2.         ERISA.  The Plan is intended to be exempt from Parts 2, 3, and 4 of
Title I of ERISA and, therefore, participation in the Plan is limited to a
select group of management and highly compensated employees, within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

 

1-3.         ADMINISTRATION.  The Plan shall be administered by the Compensation
Committee (the “Committee”) appointed by the Board of Directors of AbbVie (the
“Board of Directors”).

 

1-4.         TRANSFER OF LIABILITIES FROM ABBOTT LABORATORIES PLAN.  As part of
the Separation and Distribution Agreement by and between Abbott Laboratories and
AbbVie Inc. dated as of November 28, 2012, Abbott and AbbVie entered into the
Employee Matters Agreement dated as of December 31, 2012 (the “EMA”).  In
accordance with the EMA, all liabilities for AbbVie Employees (as defined in the
EMA) under the Abbott Laboratories 401(k) Supplemental Plan were transferred to
the Plan and the Plan became liable to pay all such benefits to such
participants.  Supplement A to the Plan sets forth the additional
rules applicable to the transferred benefits and transferred participants.

 

SECTION 2

ELIGIBILITY AND PARTICIPATION

 

2-1.         PERSONS ELIGIBLE TO PARTICIPATE.  Participation in the Plan shall
be limited to employees who are serving as corporate officers of AbbVie as of
the Effective Date or who become corporate officers thereafter; provided,
however, that no new participants may commence participation in the Plan on or
after January 1, 2015. The term “corporate officer” for purposes of the Plan
shall mean an individual elected as an officer of AbbVie by its Board of
Directors (or designated as such for purposes of the Plan by the Committee), but
shall not include assistant secretaries, assistant treasurers, or other
assistant officers. In the event an employee ceases to be a corporate officer of
AbbVie due to demotion or otherwise while remaining in the employ of AbbVie,
(a) such employee’s elective deferral in effect for such year shall remain
irrevocable, (b) AbbVie’s matching contributions under Section 4 shall
immediately cease, and (c) such employee shall no longer be eligible to
participate in the Plan as of the end of such calendar year.  In the event an
employee ceases to be a corporate officer of AbbVie due to termination of
employment, such employee shall cease to be eligible to participate in the Plan
and any contributions then being made on behalf of such employee shall
immediately cease.

 

1

--------------------------------------------------------------------------------


 

2-2.         PARTICIPANT.  An eligible employee may elect to participate in the
Plan by electing to have contributions made on the employee’s behalf as provided
in Section 5.

 

SECTION 3

EMPLOYEE CONTRIBUTIONS

 

3-1.         ALLOWABLE CONTRIBUTIONS.  An eligible employee may elect to have
his employer make “pre-tax contributions” on his behalf in an amount not greater
than 18% in total of his compensation in any calendar year for services rendered
to his employer. A pre-tax contribution made by an employer on behalf of a
participant shall reduce the participant’s compensation at the time of payment
of such compensation. Each election hereunder shall be in writing, and shall be
in multiples of 1% of compensation.

 

3-2.         COMPENSATION.  A participant’s “compensation” shall have the same
meaning as set forth in Article 15 of the Savings Plan.

 

3-3.         MAXIMUM EMPLOYEE CONTRIBUTIONS.  Notwithstanding subsection 3-1, in
no event shall the sum of:

 

(a)                                 the participant’s total contributions,
pre-tax contributions, supplemental deposits and supplemental pre-tax
contributions made under the Savings Plan; plus

 

(b)                                 the participant’s total pre-tax
contributions made under the Plan;

 

for any calendar year, exceed 18% of the employee’s compensation for such year. 
In the event the limitation described in this subsection 3-3 would be exceeded
for any participant, the participant’s pre-tax contributions made under this
Plan shall be reduced until the limit is not exceeded.

 

3-4.         CHANGE IN SAVINGS PLAN.  Notwithstanding anything to the contrary
contained in subsections 3-1 and 3-3 above, no action or inaction by an employee
under the Savings Plan may result in a change in amounts contributed to the Plan
in excess of the limit with respect to elective deferrals under Code
Section 402(g)(1)(A), (B) and (C) in effect for the year in which the action or
inaction occurs.

 

SECTION 4

EMPLOYER CONTRIBUTIONS

 

For the calendar year ending December 31, 2013, and for each subsequent calendar
year, AbbVie shall make a contribution on behalf of each Plan participant who
makes pre-tax contributions (“basic contributions”) under the Plan during such
year at the rate of two percent (2%) of compensation in excess of the limit in
effect for such year under Code Section 40l(a)(17).  Such employer contribution
shall be in an amount equal to the contribution the participant would have
received under the Savings Plan with respect to such basic contributions had
such basic contributions been made under the Savings Plan.

 

2

--------------------------------------------------------------------------------


 

SECTION 5

ELECTIONS

 

5-1.         ANNUAL ELECTIONS REQUIRED.  Except as provided in subsection 5-2 or
Supplement A, a participant shall elect to make pre-tax contributions with
respect to compensation earned in any calendar year on or before December 31 of
the prior calendar year.  Each such election shall be in writing, shall be filed
with the Committee, shall be effective only for the calendar year for which made
and shall be irrevocable.  An employee who fails to make a timely election under
this subsection 5-1 for a calendar year may not contribute to the Plan during
the following year.

 

5-2.         NEWLY ELIGIBLE AND NEWLY HIRED EMPLOYEES.  A newly eligible or
newly hired corporate officer described in subsection 2-1 shall become eligible
to participate in the Plan on the first day of the month next following the
month after the individual’s date of eligibility or hire, as applicable;
provided that in no event may such individual begin to participate in the Plan
later than 90 days following his or her date of hire.  An eligible employee
described in the preceding sentence (who was not eligible to participate in any
other plan that would be aggregated with the Plan under Treasury Regulation
§1.409A-1(c)) shall make the election described in subsection 5-1 within thirty
(30) days of the date on which he or she first becomes eligible under the Plan. 
Any such election shall become effective for compensation earned no earlier than
the first payroll period commencing after receipt of the election by the
Committee and shall be irrevocable for the remainder of the calendar year.  Any
other newly eligible or newly hired employee shall make the election described
in subsection 5-1 no later than December 31 of the year in which such employee
first becomes eligible under the Plan.  Any such election shall become effective
for compensation earned in the calendar year following the year in which the
election is made.

 

5-3.         GRANTOR TRUST ELECTION.  At the time of the annual elections
described in subsection 5-1, each participant may elect to have his or her
pre-tax and employer contributions for the following year deposited in a
“Grantor Trust” established by the participant under the circumstances and on
the terms described in subsection 6-1, rather than defer such contributions
under subsection 5-1.  Any such election shall be irrevocable and shall apply to
all pre-tax contributions made during, and employer contributions made for, such
calendar year on behalf of such participant.  If the participant fails to make
an election under this subsection 5-3, the participant’s pre-tax contributions
made during, and employer contribution made for, such calendar year shall be
handled by AbbVie as described in subsection 6-2 and shall not be deposited in a
Grantor Trust in the future.  In no event shall such contributions be paid to
the Grantor Trust later than the last day of the “applicable 2½ month period,”
as such term is defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A).

 

SECTION 6

FUNDING EMPLOYER AND EMPLOYEE CONTRIBUTIONS

 

6-1.         CONTRIBUTIONS TO BE DEPOSITED IN GRANTOR TRUSTS.  Each
participant’s pre-tax contributions and employer contributions for which the
participant has filed an election under subsection 5-3 shall be deposited in a
“Grantor Trust” established by the participant, as described in subsection 6-3,
provided such trust is in a form which the Committee determines is substantially
similar to the trust attached to this Plan as Exhibit A.

 

3

--------------------------------------------------------------------------------


 

6-2.         CONTRIBUTIONS TO BE RETAINED BY ABBVIE.  Each participant’s pre-tax
contributions and employer contributions for which the participant has not filed
an election under subsection 5-3 shall be retained by AbbVie and credited to a
Deferred Account established under subsection 7-1.

 

6-3.         AFTER ESTABLISHMENT OF GRANTOR TRUST.  After a Grantor Trust has
been established by a participant under subsection 6-1, all pre-tax
contributions and employer contributions made thereafter for which the
participant has filed an election under subsection 5-3 shall be deposited in
such Grantor Trust (less the aggregate federal, state and local individual
income and employment taxes withheld on behalf of the participant (determined
under subsection 8-5) attributable to such contributions). Such deposits shall
be made as soon as practicable after the last complete payroll period of the
calendar quarter in which the contributions are made.  In no event shall such
contributions be paid to the Grantor Trust or the participant later than the
last day of the “applicable 2½ month period,” as such term is defined in
Treasury Regulation § 1.409A-1(b)(4)(i)(A).

 

SECTION 7

ACCOUNTING

 

7-1.         SEPARATE ACCOUNTS.  The Committee shall establish bookkeeping
accounts for participants who have made elections pursuant to subsection 5-1 or
5-3 as follows:

 

(a)           The Committee shall maintain a “Deferred Account” in the name of
each participant who has elected to defer payment of all or a portion of his or
her pre-tax contributions under subsection 5-1.  The Deferred Account shall be
comprised of any pre-tax contributions made on behalf of the participant under
subsection 3-1 and any other allocations made on behalf of the participant under
Section 4, in each case for which the participant has not made an election under
subsection 5-3, and any adjustments made pursuant to subsection 7-2.

 

(b)           The Committee shall maintain two separate Accounts, a “Pre-Tax
Account” and an “After-Tax Account,” in the name of each participant who has
declined to defer allocations by electing to have a portion of his or her
pre-tax and employer contributions deposited in cash to a Grantor Trust
according to subsection 5-3.  The Pre-Tax Account shall consist of the aggregate
of all pre-tax contributions contemplated by subsection 3-1, whether deposited
to the participant’s Grantor Trust or paid in cash to, or withheld on behalf of,
the participant, and any adjustments in accordance with subsection 7-3.  The
After-Tax Account shall consist of employer contributions deposited to the
participant’s Grantor Trust in cash according to subsection 5-3 and any
adjustments made in accordance with subsection 7-4.

 

7-2.         ADJUSTMENT OF DEFERRED ACCOUNTS.  No later than as of the end of
each calendar year, each participant’s Deferred Account shall be adjusted by the
Committee as follows:

 

4

--------------------------------------------------------------------------------


 

(a)           FIRST, reduced by an amount equal to any distribution made to the
participant during that year pursuant to subsection 7-11 or 7-12;

 

(b)           NEXT, increased by an amount equal to any pre-tax contributions
and employer contributions made on behalf of such participant for that year for
which the participant has not made an election under subsection 5-3; and

 

(c)           FINALLY, increased by an amount equal to the Interest earned for
that year pursuant to subsection 7-5.

 

7-3.         ADJUSTMENT OF PRE-TAX ACCOUNTS.  No later than as of the end of
each calendar year, each participant’s Pre-Tax Account shall be adjusted by the
Committee as follows:

 

(a)          FIRST, reduced, in any year in which the participant is entitled to
receive a distribution from his or her Grantor Trust, by an amount equal to the
distribution that would have been made to the participant if the aggregate
amounts allocated according to subsection 5-3 had instead been deferred under
subsection 5-1;

 

(b)           NEXT, increased by an amount equal to any pre-tax contributions
and employer contributions made on behalf of the participant for that year that
are paid to, or withheld on behalf of, the participant (including any
contributions paid to the participant’s Grantor Trust) according to subsection
5-3; and

 

(c)           FINALLY, increased by an amount equal to the Interest earned for
that year pursuant to subsection 7-5.

 

7-4.         ADJUSTMENT OF AFTER-TAX ACCOUNTS.  No later than as of the end of
each calendar year, each participant’s After-Tax Account shall be adjusted by
the Committee as follows:

 

(a)           FIRST, reduced, in any year in which the participant is in receipt
of a benefit distribution from his or her Grantor Trust, by an amount calculated
as provided by subsection 7-16 which represents the distribution for such year;

 

(b)           NEXT, increased by an amount equal to any pre-tax contributions
and employer contributions made on behalf of the participant for that year that
are deposited in the participant’s Grantor Trust according to subsection 5-3;
and

 

(c)           FINALLY, increased by an amount equal to the After-Tax Interest
earned for that year pursuant to subsection 7-5.

 

7-5.         INTEREST ACCRUALS ON ACCOUNTS.

 

(a)           No later than as of the end of each calendar year, a participant’s
Deferred Account or Pre-Tax Account, as applicable, shall be credited with
interest (“Interest”) at the following rate:

 

5

--------------------------------------------------------------------------------


 

(i)            the average of the “prime rate” of interest as set forth on the
Bloomberg Screen BTMM or comparable successor quotation service on the first
business day of January and the last business day of each month of the calendar
year; plus

 

(ii)           two hundred twenty-five (225) basis points.

 

(b)           No later than as of the end of each calendar year, a participant’s
After-Tax Account shall be credited with the amount of Interest set forth above,
multiplied by (one minus the aggregate of the applicable federal, state and
local individual income tax rates and employment tax rate, determined in
accordance with subsections 8-4 and 8-5) (the “After-Tax Interest”).

 

(c)           The Interest and After-Tax Interest, as applicable, shall be
credited on the conditions established by the Committee.

 

7-6.         INTEREST PAYMENTS.  In addition to any employer contribution made
on behalf of a participant for any calendar year pursuant to Section 4, AbbVie
shall also make a payment (an “Interest Payment”) with respect to each
participant who has established a Grantor Trust for each year in which the
Grantor Trust is in effect.  The Interest Payment shall equal the excess, if
any, of the participant’s adjustment in subsection 7-3(c) over the net earnings
of the participant’s Grantor Trust for the year, as adjusted by the amounts
described in Schedule A, if applicable, and shall be paid within the thirty
(30)-day period beginning April 1 of the following fiscal year.  A portion of
such Interest Payment, equal to the excess, if any, of the Net Interest Accrual
over the net earnings of the participant’s Grantor Trust, shall be deposited in
the participant’s Grantor Trust, with the balance paid to, or withheld on behalf
of, the participant; provided, however, in the event that the net earnings of
the participant’s Grantor Trust exceed the Net Interest Accrual, a distribution
from the Grantor Trust shall be required in accordance with subsection 8-11.  A
participant’s Net Interest Accrual for a year is an amount equal to the
After-Tax Interest credited to the participant’s After-Tax Account for that year
in accordance with subsection 7-5.

 

7-7.         GRANTOR TRUST ASSETS.  Each participant’s Grantor Trust assets
shall be invested solely in the instruments specified by investment guidelines
established by the Committee.  Such investment guidelines, once established, may
be changed by the Committee, provided that any change shall not take effect
until the year following the year in which the change is made and provided
further that the instruments specified shall be consistent with the provisions
of Section 3(b) of the form of Grantor Trust attached hereto as Schedule B.

 

7-8.         DESIGNATION OF BENEFICIARIES.  Subject to the conditions and
limitations set forth below, each participant, and after a participant’s death,
each primary beneficiary designated by a participant in accordance with the
provisions of this subsection 7-8, shall have the right from time to time to
designate a primary beneficiary or beneficiaries and, successive or contingent
beneficiary or beneficiaries to receive unpaid amounts from the participant’s
Deferred Account under the Plan.  Beneficiaries may be a natural person or
persons or a fiduciary, such as a trustee of a trust or the legal representative
of an estate.  Any such designation shall take effect upon the death of the
participant or such beneficiary, as the case may be, or in the case of any

 

6

--------------------------------------------------------------------------------


 

fiduciary beneficiary, upon the termination of all of its duties (other than the
duty to dispose of the right to receive amounts remaining to be paid under the
Plan).  The conditions and limitations relating to the designation of
beneficiaries are as follows:

 

(a)           A nonfiduciary beneficiary shall have the right to designate a
further beneficiary or beneficiaries only if the original participant or the
next preceding primary beneficiary, as the case may be, shall have expressly so
provided in writing; and

 

(b)           A fiduciary beneficiary shall designate as a further beneficiary
or beneficiaries only those persons or other fiduciaries who are entitled to
receive the amounts payable from the participant’s account under the trust or
estate of which it is a fiduciary.

 

Any beneficiary designation or grant of any power to any beneficiary under this
subsection may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of AbbVie during such person’s lifetime or prior to the termination of
a fiduciary’s duties.  If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either:

 

(i)           any one or more or all of the next of kin (including the surviving
spouse) of the participant or the deceased beneficiary, as the case may be, and
in such proportions as the Committee determines; or

 

(ii)           the legal representative of the estate of the deceased
participant or deceased beneficiary as the case may be.

 

7-9.         NON-ASSIGNABILITY AND FACILITY OF PAYMENT.  Amounts payable to
participants and their beneficiaries under the Plan are not in any way subject
to their debts and other obligations, and may not be voluntarily or
involuntarily sold, transferred or assigned; provided that the preceding
provisions of this section shall not be construed as restricting in any way a
designation right granted to a beneficiary pursuant to the terms of subsection
7-8.  When a participant or the beneficiary of a participant is under legal
disability, or in the Committee’s opinion is in any way incapacitated so as to
be unable to manage his or her financial affairs, the Committee may direct that
payments shall be made to the participant’s or beneficiary’s legal
representative, or to a relative or friend of the participant or beneficiary for
the benefit of the participant or beneficiary, or the Committee may direct the
payment or distribution for the benefit of the participant or beneficiary in any
manner that the Committee determines.

 

7-10.       PAYER OF AMOUNTS ALLOCATED TO PARTICIPANTS.  Any employer
contribution made on behalf of a participant in the Plan and any interest
credited with respect thereto will be paid by the employer (or such employer’s
successor) by whom the participant was employed during the calendar year for
which any amount was contributed, and for that purpose, if a participant shall
have been employed by two or more employers during any calendar year the amount
allocated under this Plan for that year shall be an obligation of each of the
respective

 

7

--------------------------------------------------------------------------------


 

employers in proportion to the respective amounts of compensation paid by each
of them in that calendar year.

 

7-11.       MANNER OF PAYMENT OF DEFERRED ACCOUNTS.  Subject to subsection 7-12,
a participant shall elect to receive payment of his or her Deferred Account in
substantially equal annual installments over a minimum period of ten years, or a
longer period, at the time of his or her election for such calendar year under
subsection 5-1.  Payment of a participant’s Deferred Account shall commence on
the first business day of January of the year following the year in which the
participant incurs a termination of employment.

 

7-12.       PAYMENT UPON TERMINATION FOLLOWING CHANGE IN CONTROL.
Notwithstanding any other provision of the Plan, if a participant incurs a
termination of employment with AbbVie and its subsidiaries for any reason within
two (2) years following the date of a Change in Control, provided that the event
constituting a Change in Control is also a “change in control event,” as such
term is defined in Treasury Regulation § 1.409A-3(i)(5): (a) with respect to a
participant whose contributions under the Plan are deferred in accordance with
subsection 5-1, the aggregate unpaid balance of the participant’s Deferred
Account shall be paid to such participant in a lump sum within thirty (30) days
following the date of such termination of employment, and (b) with respect to a
participant whose contributions under the Plan are made pursuant to subsection
5-5, (i) the aggregate of the participant’s unpaid contributions under
subsection 5-5 (if any) for the fiscal year in which the termination occurs and
(ii) a pro rata portion of the unpaid Interest Payment under subsection 7-6
attributable to the portion of the year elapsed prior to the date of
termination, shall be paid to such participant’s Grantor Trust in a lump sum
within thirty (30) days following the date of such termination of employment.

 

7-13.       CHANGE IN CONTROL.  A “Change in Control” shall be deemed to have
occurred on the earliest of the following dates:

 

(a)           the date any Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of AbbVie (not including in the securities
beneficially owned by such Person any securities acquired directly from AbbVie
or its Affiliates) representing 20% or more of the combined voting power of
AbbVie’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

 

(b)           the date the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of AbbVie) whose appointment
or election by the Board of Directors or nomination for election by AbbVie’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 

8

--------------------------------------------------------------------------------


 

(c)           the date on which there is consummated a merger or consolidation
of AbbVie or any direct or indirect subsidiary of AbbVie with any other
corporation or other entity, other than (i) a merger or consolidation
(A) immediately following which the individuals who comprise the Board of
Directors immediately prior thereto constitute at least a majority of the Board
of Directors of AbbVie, the entity surviving such merger or consolidation or, if
AbbVie or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of AbbVie outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of AbbVie or any subsidiary of
AbbVie, at least 50% of the combined voting power of the securities of AbbVie or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of AbbVie (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of AbbVie
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from AbbVie or its Affiliates) representing 20% or
more of the combined voting power of AbbVie’s then outstanding securities; or

 

(d)           the date the shareholders of AbbVie approve a plan of complete
liquidation or dissolution of AbbVie or there is consummated an agreement for
the sale or disposition by AbbVie of all or substantially all of AbbVie’s
assets, other than a sale or disposition by AbbVie of all or substantially all
of AbbVie’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of AbbVie in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of AbbVie or any subsidiary of AbbVie,
in substantially the same proportions as their ownership of AbbVie immediately
prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of AbbVie immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of AbbVie
immediately following such transaction or series of transactions.

 

For purposes of this Plan: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) AbbVie or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
AbbVie or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a

 

9

--------------------------------------------------------------------------------


 

corporation owned, directly or indirectly, by the shareholders of AbbVie in
substantially the same proportions as their ownership of stock of AbbVie.

 

7-14.       POTENTIAL CHANGE IN CONTROL.  A “Potential Change in Control” shall
exist during any period in which the circumstances described in paragraph (a),
(b), (c) or (d), below, exist (provided, however, that a Potential Change in
Control shall cease to exist not later than the occurrence of a Change in
Control):

 

(a)           AbbVie enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this paragraph (a) shall cease to exist upon the
expiration or other termination of all such agreements.

 

(b)           Any Person (without regard to the exclusions set forth in
subsections (i) through (iv) of such definition) publicly announces an intention
to take or to consider taking actions the consummation of which would constitute
a Change in Control; provided that a Potential Change in Control described in
this paragraph (b) shall cease to exist upon the withdrawal of such intention,
or upon a determination by the Board of Directors that there is no reasonable
chance that such actions would be consummated.

 

(c)           Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of AbbVie representing 10% or more of either the then outstanding
shares of common stock of AbbVie or the combined voting power of AbbVie’s then
outstanding securities (not including any securities beneficially owned by such
Person which are or were acquired directly from AbbVie or its Affiliates).

 

(d)           The Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (d) shall cease to
exist upon a determination by the Board of Directors that the reasons that gave
rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.

 

7-15.       PROHIBITION AGAINST AMENDMENT.  The provisions of subsections 7-12,
7-13, 7-14 and this subsection 7-15 may not be amended or deleted, or superseded
by any other provision of this Plan, (a) during the pendency of a Potential
Change in Control or (b) during the period beginning on the date of a Change in
Control and ending on the date five (5) years following such Change in Control.

 

7-16.       ADMINISTRATOR’S CALCULATION OF GRANTOR TRUST DISTRIBUTIONS. The
Administrator shall calculate the amount to be distributed from a participant’s
Grantor Trust in any year in which the participant is entitled to a benefit
distribution by multiplying (a) the amount of the reduction determined in
accordance with subsection 7-3(a), by (b) a fraction, the numerator of which is
the balance in the participant’s After-Tax Account as of the end of the prior
calendar year and the denominator of which is the balance of the participant’s
Pre-Tax Account as of that same date.

 

10

--------------------------------------------------------------------------------


 

SECTION 8
MISCELLANEOUS

 

8-1.         RULES.  The Committee may establish such rules and regulations as
it may consider necessary or desirable for the effective and efficient
administration of the Plan.

 

8-2.         TAXES.  Any employer shall be entitled, if necessary or desirable,
to pay, or withhold the amount of any federal, state or local tax attributable
to any amounts payable by it under the Plan and may require payment from the
participant in an amount necessary to satisfy such taxes prior to remitting such
taxes.

 

8-3.         RIGHTS OF PARTICIPANTS.  Employment rights of participants with
AbbVie and its subsidiaries shall not be enlarged or affected by reason of
establishment of or inclusion as a participant in the Plan. Nothing contained in
the Plan shall require AbbVie or any subsidiary to segregate or earmark any
assets, funds or property for the purpose of payment of any amounts which may
have been deferred.  The Deferred, Pre-Tax and After-Tax Accounts established
pursuant to subsection 7-1 are for the convenience of the administration of the
Plan and no trust relationship with respect to such Accounts is intended or
should be implied.  Participant’s rights shall be limited to payment to them at
the time or times and in such amounts as are contemplated by the Plan.  Any
decision made by the Committee which is within its sole and uncontrolled
discretion shall be conclusive and binding upon all persons whomsoever.

 

8-4.         EMPLOYMENT TAX ASSUMPTIONS.  For purposes of Sections 7 and 8, a
participant’s employment tax rate shall be deemed to be the highest marginal
rate of Federal Insurance Contributions Act tax in effect in the calendar year
in which a calculation under those Sections is to be made.

 

8-5.         INCOME TAX ASSUMPTIONS.  For purposes of Sections 7 and 8, a
participant’s federal income tax rate shall be deemed to be the highest marginal
rate of federal individual income tax in effect in the calendar year in which a
calculation under those Sections is to be made, and state and local tax rates
shall be deemed to be the highest marginal rates of individual income tax in
effect in the state and locality of the participant’s residence on the date such
a calculation is made, net of any federal tax benefits without a benefit for any
net capital losses.

 

8-6.         GENDER.  For purposes of the Plan, words in the masculine gender
shall include the feminine and neuter genders, the singular shall include the
plural and the plural shall include the singular.

 

8-7.         MANNER OF ACTION BY COMMITTEE.  A majority of the members of the
Committee qualified to act on any particular question may act by meeting or by
writing signed without meeting, and may execute any instrument or document
required or delegate to one of its members authority to sign.  The Committee
from time to time may delegate the performance of certain ministerial functions
in connection with the Plan, such as the keeping of records, to such person or
persons as the Committee may select.  Except as otherwise expressly provided in
the Plan, the costs of administration of the Plan will be paid by AbbVie.  Any
notice required to be given to, or any document required to be filed with the
Committee, will be properly given or filed if mailed or delivered in writing to
the Secretary of AbbVie.

 

11

--------------------------------------------------------------------------------

 

8-8.         RELIANCE UPON ADVICE.  The Board of Directors and the Committee may
rely upon any information or advice furnished to it by any Officer of AbbVie or
by AbbVie’s independent auditors, or other consultants, and shall be fully
protected in relying upon such information or advice.  No member of the Board of
Directors or the Committee shall be liable for any act or failure to act on
their part, excepting only any acts done or omitted to be done in bad faith, nor
shall they be liable for any act or failure to act of any other member.

 

8-9.         CHANGE OF CONDITIONS RELATING TO PAYMENTS.  No change to the time
of payment or the time of commencement of payment and any period over which
payment shall be made shall be effected except in strict compliance with the
subsequent election requirements of Treasury Regulation § 1.409A-2(b), to the
extent subject thereto.

 

8-10.       CODE SECTION 409A.  To the extent applicable, it is intended that
the Plan comply with the provisions of Code Section 409A.  The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan to fail to satisfy Code Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Code Section 409A).  Notwithstanding
anything contained herein to the contrary, for all purposes of the Plan, a
participant shall not be deemed to have had a termination of employment until
the participant has incurred a separation from service as defined in Treasury
Regulation §1.409A-1(h) and, to the extent required to avoid accelerated
taxation and/or tax penalties under Code Section 409A and applicable guidance
issued thereunder, payment of the amounts payable under the Plan that would
otherwise be payable during the six-month period after the date of termination
shall instead be paid on the first business day after the expiration of such
six-month period, plus interest thereon, at a rate equal to the rate of Interest
provided in subsection 7-5(a) (to the extent that such interest is not already
provided to the participant under subsection 7-6), from the respective dates on
which such amounts would otherwise have been paid until the actual date of
payment.  In addition, for purposes of the Plan, each amount to be paid and each
installment payment shall be construed as a separate identified payment for
purposes of Code Section 409A.

 

8-11.       DOMESTIC RELATIONS ORDER.  In accordance with Treasury Regulation
1.409A-3(j)(4)(ii), distributions shall be made to an individual (other than to
the participant) pursuant to the terms of a “domestic relations order” (as
defined in Code Section 414(p)(1)(B)), as determined and administered by the
AbbVie Senior Vice President, Human Resources (or the individual holding
equivalent duties and responsibilities) or his or her delegate, provided that
such order (a) does not require the Plan to provide any type or form of benefit
or any option not otherwise provided under the Plan, (b) does not require the
Plan to provide increased benefits, and (c) does not require the payment of
benefits to an alternate payee which are required to be paid to another
alternate payee under another order.

 

8-12.       GRANTOR TRUSTS.  AbbVie, as the administrator of the participant’s
Grantor Trust, may direct the trustee to distribute to such participant from the
income of such Grantor Trust an amount sufficient to pay the taxes on the
Grantor Trust earnings for such year, to the extent a sufficient sum of money
has not been paid to, or withheld on behalf of, the participant pursuant to
subsection 7-6.  The taxes shall be determined in accordance with subsections
8-4 and 8-5.

 

12

--------------------------------------------------------------------------------


 

SECTION 9
AMENDMENT, TERMINATION AND CHANGE OF
CONDITIONS RELATING TO PAYMENTS

 

The Plan will be effective from its effective date until terminated by the Board
of Directors.  The Board of Directors reserves the right to amend the Plan from
time to time and to terminate the Plan at any time. No such amendment or any
termination of the Plan shall reduce any fixed or contingent obligations which
shall have arisen under the Plan prior to the date of such amendment or
termination.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE GRANTOR TRUST AGREEMENT

 

THIS AGREEMENT, made this            day of                         , 20    , by
and between                          of                       , Illinois (the
“grantor”), and The Northern Trust Company located at Chicago, Illinois, as
trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the AbbVie Supplemental Savings Plan, as
it may be amended from time to time;

 

NOW, THEREFORE, IT IS AGREED as follows:

 

ARTICLE I
INTRODUCTION

 

I-1.          NAME. This agreement and the trust hereby evidenced (the “trust”)
may be referred to as the “                 Grantor Trust”.

 

I-2.          THE TRUST FUND.  The “trust fund” as at any date means all
property then held by the trustee under this agreement.

 

I-3.          STATUS OF THE TRUST.  The trust shall be irrevocable. The trust is
intended to constitute a grantor trust under Sections 671-678 of the Internal
Revenue Code, as amended, and shall be construed accordingly.

 

I-4.          THE ADMINISTRATOR. AbbVie Inc. (“AbbVie”) shall act as the
“administrator” of the trust, and as such shall have certain powers, rights and
duties under this agreement as described below. AbbVie will certify to the
trustee from time to time the person or persons authorized to act on behalf of
AbbVie as the administrator. The trustee may rely on the latest certificate
received without further inquiry or verification.

 

I-5.          ACCEPTANCE.  The trustee accepts the duties and obligations of the
“trustee” hereunder, agrees to accept funds delivered to it by the grantor or
the administrator, and agrees to hold such funds (and any proceeds from the
investment of such funds) in trust in accordance with this agreement.

 

ARTICLE II
DISTRIBUTION OF THE TRUST FUND

 

II-1.        DEFERRED ACCOUNT.  The administrator shall maintain a “deferred
account” under the trust. As of the end of each calendar year, the administrator
shall charge the deferred account with all distributions made from such account
during that year; and credit such account

 

1

--------------------------------------------------------------------------------


 

with income and realized gains and charge such account with expenses and
realized losses for the year.

 

II-2.        DISTRIBUTIONS FROM THE DEFERRED ACCOUNT PRIOR TO THE GRANTOR’S
DEATH.  Principal and accumulated income credited to the deferred account shall
not be distributed from the trust prior to the grantor’s retirement or other
termination of employment with AbbVie or a subsidiary of AbbVie (the grantor’s
“settlement date”); provided that, each year the administrator may direct the
trustee to distribute to the grantor a portion of the income of the deferred
account for that year, with the balance of such income to be accumulated in that
account.  The administrator shall inform the trustee of the grantor’s settlement
date. Thereafter, the trustee shall distribute the amounts from time to time
credited to the deferred account to the grantor, if then living, either in a
lump-sum payable as soon as practicable following the settlement date, or in a
series of annual installments, with the amount of each installment computed by
one of the following methods:

 

(a)           The amount of each installment shall be equal to the sum of:
(i) the amount credited to the deferred account as of the end of the year in
which the grantor’s settlement date occurs, divided by the number of years over
which installments are to be distributed; plus (ii) the net earnings credited to
the deferred account for the preceding year (excluding the year in which the
grantor’s settlement date occurs).

 

(b)           The amount of each installment shall be determined by dividing the
amount credited to the deferred account as of the end of the preceding year by
the difference between (i) the total number of years over which installments are
to be distributed, and (ii) the number of annual installment distributions
previously made from the deferred account.

 

(c)           Each installment (after the first installment) shall be
approximately equal, with the amount comprised of the sum of: (i) the amount of
the first installment, plus interest thereon at the rate determined under the
AbbVie Supplemental Savings Plan, compounded annually; and (ii) the net earnings
credited to the deferred account for the preceding year.

 

Notwithstanding the foregoing, the final installment distribution made to the
grantor under this paragraph II-2 shall equal the total principal and
accumulated income then held in the trust fund. The grantor, by writing filed
with the trustee and the administrator on or before the end of the calendar year
in which the grantor’s settlement date occurs, may select either the lump-sum or
an installment payment method and, if an installment method is selected, may
select both the period (which may not be less than ten years from the end of the
calendar year in which the grantor’s settlement date occurred) over which the
installment distributions are to be made and the method of computing the amount
of each installment.  In the absence of such a written direction by the grantor,
installment distributions shall be made over a period of ten years, and the
amount of each installment shall be computed by using the method described in
subparagraph (a) next above.  Installment distributions under this paragraph
II-2 shall be made as of January 1 of each year, beginning with the calendar
year following the year in which the grantor’s settlement date occurs.  The
administrator shall inform the trustee of the amount of each installment
distribution under this

 

2

--------------------------------------------------------------------------------


 

paragraph II-2, and the trustee shall be fully protected in relying on such
information received from the administrator.

 

II-3.        DISTRIBUTIONS AFTER THE GRANTOR’S DEATH.  The grantor may, from
time to time, name any person or persons (who may be named contingently or
successively and who may be natural persons or fiduciaries) to whom the
principal of the trust fund and all accrued or undistributed income thereof
shall be distributed in a lump sum or, if the beneficiary is the grantor’s
spouse (or a trust for which the grantor’s spouse is the sole income
beneficiary), in installments, as directed by the grantor, upon the grantor’s
death.  If the grantor directs an installment method of distribution to the
spouse as beneficiary, any amounts remaining at the death of the spouse
beneficiary shall be distributed in a lump sum to the executor or administrator
of the spouse beneficiary’s estate.  If the grantor directs an installment
method of distribution to a trust for which the grantor’s spouse is the sole
income beneficiary, any amounts remaining at the death of the spouse shall be
distributed in a lump sum to such trust.  Despite the foregoing, if (i) the
beneficiary is a trust for which the grantor’s spouse is the sole income
beneficiary, (ii) payments are being made pursuant to this paragraph II-3 other
than in a lump sum and (iii) income earned by the trust fund for the year
exceeds the amount of the annual installment payment, then such trust may elect
to withdraw such excess income by written notice to the trustee.  Each
designation shall revoke all prior designations, shall be in writing and shall
be effective only when filed by the grantor with the administrator during the
grantor’s lifetime.  If the grantor fails to direct a method of distribution,
the distribution shall be made in a lump sum. If the grantor fails to designate
a beneficiary as provided above, then on the grantor’s death, the trustee shall
distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor’s estate.

 

II-4.        FACILITY OF PAYMENT.  When a person entitled to a distribution
hereunder is under legal disability, or, in the trustee’s opinion, is in any way
incapacitated so as to be unable to manage his or her financial affairs, the
trustee may make such distribution to such person’s legal representative, or to
a relative or friend of such person for such person’s benefit.  Any distribution
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such distribution hereunder.

 

II-5.        PERPETUITIES.  Notwithstanding any other provisions of this
agreement, on the day next preceding the end of 21 years after the death of the
last to die of the grantor and the grantor’s descendants living on the date of
this instrument, the trustee shall immediately distribute any remaining balance
in the trust to the beneficiaries then entitled to distributions hereunder.

 

ARTICLE III
MANAGEMENT OF THE TRUST FUND

 

III-1.      GENERAL POWERS.  The trustee shall, with respect to the trust fund,
have the following powers, rights and duties in addition to those provided
elsewhere in this agreement or by law:

 

(a)                                 Subject to the limitations of subparagraph
(b) next below, to sell, contract to sell, purchase, grant or exercise options
to purchase, and otherwise deal with all assets of the trust fund, in such way,
for such considerations, and on such terms and conditions as the trustee
decides.

 

3

--------------------------------------------------------------------------------


 

(b)           To retain in cash such amounts as the trustee considers advisable;
and to invest and reinvest the balance of the trust fund, without distinction
between principal and income, in obligations of the United States Government and
its agencies or which are backed by the full faith and credit of the United
States Government or in any mutual fund, common trust fund or collective
investment fund which invests solely in such obligations; and any such
investment made or retained by the trustee in good faith shall be proper despite
any resulting risk or lack of diversification or marketability.

 

(c)           To deposit cash in any depositary (including the banking
department of the bank acting as trustee) without liability for interest, and to
invest cash in savings accounts or time certificates of deposit bearing a
reasonable rate of interest in any such depositary.

 

(d)           To invest, subject to the limitations of subparagraph (b) next
above, in any common or commingled trust fund or funds maintained or
administered by the trustee solely for the investment of trust funds.

 

(e)           To borrow from anyone, with the administrator’s approval, such sum
or sums from time to time as the trustee considers desirable to carry out this
trust, and to mortgage or pledge all or part of the trust fund as security.

 

(f)            To retain any funds or property subject to any dispute without
liability for interest and to decline to make payment or delivery thereof until
final adjudication by a court of competent jurisdiction or until an appropriate
release is obtained.

 

(g)           To begin, maintain or defend any litigation necessary in
connection with the administration of this trust, except that the trustee shall
not be obliged or required to do so unless indemnified to the trustee’s
satisfaction.

 

(h)           To compromise, contest, settle or abandon claims or demands.

 

(i)            To give proxies to vote stocks and other voting securities, to
join in or oppose (alone or jointly with others) voting trusts, mergers,
consolidations, foreclosures, reorganizations, liquidations, or other changes in
the financial structure of any corporation, and to exercise or sell stock
subscription or conversion rights.

 

(j)            To hold securities or other property in the name of a nominee, in
a depositary, or in any other way, with or without disclosing the trust
relationship.

 

(k)           To divide or distribute the trust fund in undivided interests or
wholly or partly in kind.

 

(l)            To pay any tax imposed on or with respect to the trust; to defer
making payment of any such tax if it is indemnified to its satisfaction in the
premises; and to require before making any payment such release or other
document from any lawful taxing

 

4

--------------------------------------------------------------------------------


 

authority and such indemnity from the intended payee as the trustee considers
necessary for its protection.

 

(m)          To deal without restriction with the legal representative of the
grantor’s estate or the trustee or other legal representative of any trust
created by the grantor or a trust or estate in which a beneficiary has an
interest, even though the trustee, individually, shall be acting in such other
capacity, without liability for any loss that may result.

 

(n)           To appoint or remove by written instrument any bank or corporation
qualified to act as successor trustee, wherever located, as special trustee as
to part or all of the trust fund, including property as to which the trustee
does not act, and such special trustee, except as specifically limited or
provided by this or the appointing instrument, shall have all of the rights,
titles, powers, duties, discretions and immunities of the trustee, without
liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(o)           To appoint or remove by written instrument any bank, wherever
located, as custodian of part or all of the trust fund, and each such custodian
shall have such rights, powers, duties and discretions as are delegated to it by
the trustee.

 

(p)           To employ agents, attorneys, accountants or other persons, and to
delegate to them such powers as the trustee considers desirable, and the trustee
shall be protected in acting or refraining from acting on the advice of persons
so employed without court action.

 

(q)           To perform any and all other acts which in the trustee’s judgment
are appropriate for the proper management, investment and distribution of the
trust fund.

 

III-2.      PRINCIPAL AND INCOME.  Any income earned on the trust fund which is
not distributed as provided in Article II shall be accumulated and from time to
time added to the principal of the trust. The grantor’s interest in the trust
shall include all assets or other property held by the trustee hereunder,
including principal and accumulated income.

 

III-3.      STATEMENTS.  The trustee shall prepare and deliver monthly to the
administrator and annually to the grantor, if then living, otherwise to each
beneficiary then entitled to distributions under this agreement, a statement (or
series of statements) setting forth (or which taken together set forth) all
investments, receipts, disbursements and other transactions effected by the
trustee during the reporting period; and showing the trust fund and the value
thereof at the end of such period.

 

III-4.      COMPENSATION AND EXPENSES.  All reasonable costs, charges and
expenses incurred in the administration of this trust, including compensation to
the trustee, any compensation to agents, attorneys, accountants and other
persons employed by the trustee, and expenses incurred in connection with the
sale, investment and reinvestment of the trust fund shall be paid from the trust
fund.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
GENERAL PROVISIONS

 

IV-1.       INTERESTS NOT TRANSFERABLE.  The interests of the grantor or other
persons entitled to distributions hereunder are not subject to their debts or
other obligations and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.

 

IV-2.       DISAGREEMENT AS TO ACTS.  If there is a disagreement between the
trustee and anyone as to any act or transaction reported in any accounting, the
trustee shall have the right to a settlement of its account by any proper court.

 

IV-3.       TRUSTEE’S OBLIGATIONS.  No power, duty or responsibility is imposed
on the trustee except as set forth in this agreement.  The trustee is not
obliged to determine whether funds delivered to or distributions from the trust
are proper under the trust, or whether any tax is due or payable as a result of
any such delivery or distribution.  The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; and the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement.

 

IV-4.       GOOD FAITH ACTIONS.  The trustee’s exercise or non-exercise of its
powers and discretions in good faith shall be conclusive on all persons.  No one
shall be obliged to see to the application of any money paid or property
delivered to the trustee.  The certificate of the trustee that it is acting
according to this agreement will fully protect all persons dealing with the
trustee.

 

IV-5.       WAIVER OF NOTICE.  Any notice required under this agreement may be
waived by the person entitled to such notice.

 

IV-6.       CONTROLLING LAW.  The laws of the State of Illinois shall govern the
interpretation and validity of the provisions of this agreement and all
questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7.       SUCCESSORS.  This agreement shall be binding on all persons entitled
to distributions hereunder and their respective heirs and legal representatives,
and on the trustee and its successors.

 

ARTICLE V
CHANGES IN TRUSTEE

 

V-1.        RESIGNATION OR REMOVAL OF TRUSTEE.  The trustee may resign at any
time by giving thirty days’ advance written notice to the administrator and the
grantor.  The administrator may remove a trustee by written notice to the
trustee and the grantor.

 

V-2.        APPOINTMENT OF SUCCESSOR TRUSTEE.  The administrator shall fill any
vacancy in the office of trustee as soon as practicable by written notice to the
successor trustee; and shall give prompt written notice thereof to the grantor,
if then living, otherwise to each beneficiary

 

6

--------------------------------------------------------------------------------


 

then entitled to payments or distributions under this agreement.  A successor
trustee shall be a bank (as defined in Section 581 of the Internal Revenue Code,
as amended).

 

V-3.        DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE.  A
trustee that resigns or is removed shall furnish promptly to the administrator
and the successor trustee an account of its administration of the trust from the
date of its last account. Each successor trustee shall succeed to the title to
the trust fund vested in its predecessor without the signing or filing of any
instrument, but each predecessor trustee shall execute all documents and do all
acts necessary to vest such title of record in the successor trustee.  Each
successor trustee shall have all the powers conferred by this agreement as if
originally named trustee.  No successor trustee shall be personally liable for
any act or failure to act of a predecessor trustee. With the approval of the
administrator, a successor trustee may accept the account furnished and the
property delivered by a predecessor trustee without incurring any liability for
so doing, and such acceptance will be complete discharge to the predecessor
trustee.

 

ARTICLE VI
AMENDMENT AND TERMINATION

 

VI-1.       AMENDMENT.  With the consent of the administrator, this trust may be
amended from time to time by the grantor, if then living, otherwise by a
majority of the beneficiaries then entitled to payments or distributions
hereunder, except as follows:

 

(a)           The duties and liabilities of the trustee cannot be changed
substantially without its consent.

 

(b)           This trust may not be amended so as to make the trust revocable.

 

VI-2.       TERMINATION.  This trust shall not terminate, and all rights,
titles, powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.

 

*      *      *

 

IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

 

 

 

Grantor

 

 

 

The Northern Trust Company, as Trustee

 

 

 

By

 

 

 

 

 

Its

 

 

7

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

SPECIAL RULES RELATED TO TRANSFER FROM ABBOTT LABORATORIES 401(k) SUPPLEMENTAL
PLAN

 

A-1.        Purpose and Effect.  The purpose of this Supplement A is to provide
for the transfer of liabilities from the Abbott Laboratories 401(k) Supplemental
Plan (the “Abbott KSP”) to this Plan with respect to Transferred Participants
and Post-Distribution Participants as set forth in the EMA.

 

A-2.        Eligibility, Service and Compensation.  Transferred Participants and
Post-Distribution Participants shall (a) be eligible to participate in this Plan
to the extent they were eligible to participate in the Abbott KSP as of the
applicable Transfer Date (as defined in the EMA), and (b) receive credit for
vesting and eligibility for all service credited for those purposes under the
Abbott KSP as of the Transfer Date (as defined in the EMA) as if that service
had been rendered to AbbVie (provided that in the event that any such
Transferred Participant or Post-Distribution Participant receives a distribution
from the Abbott KSP, the value of such distribution shall be offset against
future benefits under the this Plan to the extent necessary to prevent a
duplication of benefits).  The compensation paid by Abbott and its subsidiaries
to a Transferred Participant or a Post-Distribution Participant that was
recognized under the Abbott KSP as of the Transfer Date (as defined in the EMA)
shall be credited and recognized for all applicable purposes under this Plan as
though it were compensation from AbbVie or its Subsidiaries.

 

A-3.        Initial Transfer of Liabilities from Abbott KSP.  As soon as
practicable after the Separation (as defined in the Separation Agreement), and
subject to such terms and conditions as the Plan Administrator may establish,
all liabilities attributable to Transferred Participants shall be transferred
from the Abbott KSP to this Plan.  The Plan shall credit each such Transferred
Participant’s account with (a) the amount deferred by such individual into the
Abbott KSP as of the applicable Transfer Date (as defined in the EMA), plus
(b) any employer contributions, whether vested or unvested, deemed to have been
made in relation to the amount described in (a), including, in each case, any
earnings thereon.

 

A-4.        Deferral and Distribution Elections.  The Plan shall recognize,
implement and honor all deferral and distribution elections made by a
Transferred Participant under the Abbott KSP (including, but not limited to, any
election to defer any bonus earned during 2012 but paid in 2013).

 

A-5.        Subsequent Transfers.  At such time or times as the Plan
Administrator and Abbott (or its delegate) shall agree, and subject to such
terms and conditions as the Plan Administrator may establish, all liabilities
attributable to Post-Distribution Participants shall be transferred from the
Abbott KSP to this Plan.  The Plan shall credit each such Post-Distribution
Participant’s account with (a) the amount deferred by such individual into the
Abbott KSP as of the applicable Transfer Date (as defined in the EMA), plus
(b) any employer contributions, whether vested or unvested, deemed to have been
made in relation to the amount described in (a), including, in each case, any
earnings thereon.

 

1

--------------------------------------------------------------------------------


 

A-6.        Deferral and Distribution Elections — Post-Distribution
Participants.  Post-Distribution Participants are required to make new elections
under the Plan upon hire or transfer to AbbVie or its subsidiaries in accordance
with subsection 5-3.  Distribution elections made under the Abbott KSP with
respect to transferred amounts in A-5 above shall be recognized, implemented and
honored by the Plan and such amounts shall be immediately distributable to such
Post-Distribution Participants in accordance with such elections.  Distribution
elections with respect to amounts deferred under this Plan on or after the
Effective Date shall be in accordance with the applicable provisions of this
Plan.

 

A-7.        Definitions.  For purposes of this Supplement A, the following terms
are defined as follows:

 

(a)           “Post-Distribution Participant” means: (i) a Post-Distribution
AbbVie Employee (as defined in the EMA) who (A) was an employee of Abbott or its
subsidiary as of immediately prior to the Separation (as defined in the
Separation Agreement) and is transferred to or hired by AbbVie or its Subsidiary
after the Separation (as defined in the Separation Agreement), and (B) had the
liabilities associated with his or her account balances in the Abbott KSP
transferred to this Plan in accordance with this Supplement A; and (ii) any
other individual who becomes a Plan participant and on whose behalf liabilities
related to his or her prior period of employment with Abbott are transferred
from an Abbott retirement plan to an AbbVie retirement plan during the
Transition Period (as described in the EMA).

 

(b)           “Transferred Participant” means an AbbVie Employee (as defined in
the EMA), excluding any Post-Distribution AbbVie Employee (as defined in the
EMA), who accepts an offer of employment or continues employment with or is
transferred to AbbVie or its Subsidiary under the Separation Agreement on or
immediately after the Separation (as defined in the Separation Agreement).

 

A-8.        Grantor Trusts.  Certain Transferred Participants and
Post-Distribution Participants who participated in the Abbott KSP have
established grantor trusts in connection with such plan.  Abbott and AbbVie
shall use their commercially reasonable best efforts to facilitate the amendment
of each such grantor trust to provide that (a) AbbVie is the administrator of
such trust and (b) distribution of amounts under such trust is made by reference
to termination of employment with AbbVie and its subsidiaries and not
termination of employment with Abbott and its subsidiaries.

 

A-9.        Use of Terms.  Terms used in this Supplement A have the meanings of
those terms as set forth in the Plan, unless they are defined in this Supplement
A.  All of the terms and provisions of the Plan shall apply to this Supplement A
except that where the terms of the Plan and this Supplement A conflict, the
terms of this Supplement A shall govern.

 

2

--------------------------------------------------------------------------------
